Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-62609-RAR

  WILLIAM DIERDORF,

         Plaintiff,

  v.

  ADVANCED MOTION THERAPEUTIC
  MASSAGE, INC., et al.,

        Defendants.
  _______________________________/

       ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         THIS CAUSE comes before the Court upon Defendants’ Motion for Summary Judgment

  [ECF No. 65] (“Motion”), filed on May 21, 2020. Defendants assert they are entitled to summary

  judgment on Plaintiff William Dierdorf’s claims under the Fair Labor Standards Act (“FLSA”) for

  allegedly earned and unpaid overtime compensation. Having considered the parties’ written

  submissions, the record, and applicable case law, it is hereby

         ORDERED AND ADJUDGED that Defendants’ Motion for Summary Judgment [ECF

  No. 65] is DENIED as set forth herein.

                                           BACKGROUND

         Plaintiff was employed as a Physical Therapist Assistant (“PTA”) by Defendant Advanced

  Motion Therapeutic Massage, Inc. (“AMT”) from approximately September 1, 2016 through

  August 2, 2019. See Compl. [ECF No. 1] ¶ 10. Plaintiff worked between 50 and 60 hours per

  week earning roughly $25 per hour but claims that he was not paid for all hours worked in excess

  of 40 per week. Specifically, Plaintiff argues that he was not compensated for the hours during

  which he completed patient charts and daily progress notes.



                                             Page 1 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 2 of 13




         AMT’s business facility was open Monday through Friday, from 8:00 AM to 7:00 PM.

  Pl. Resp. in Opp. to Defs. Statement of Material Facts in Supp. of Mot. for Summary Judgment

  [ECF No. 75] (“Pl. SOMF”) ¶ 15. Plaintiff would treat at least one, and sometimes up to three,

  patients during every hour he was scheduled to work. Id. ¶¶ 17-18. This required meeting with

  patients and providing one-on-one care. Id. ¶ 20. However, charting patient records and inputting

  patient notes was also included as part of Plaintiff’s job duties. And because Plaintiff’s treatment

  of patients monopolized his time while physically present at the facility, he was forced to complete

  his patient documentation duties after all of his scheduled appointments were done. Id. ¶¶ 19, 23-

  24. This usually meant that Plaintiff would complete these duties at home, as Plaintiff insists he

  was instructed to do by his superiors. Id. ¶¶ 25-27.

         It is these hours that Plaintiff allegedly worked inputting patient records that form the heart

  of this dispute. Plaintiff submitted his own timesheets—detailing hours worked per pay period—

  to Defendants for payment on a bi-weekly basis, and these timesheets did not include the hours he

  seeks payment for in this suit. See Defs. Statement of Material Facts [ECF No. 66] (“Defs.

  SOMF”) ¶¶ 1, 4. Instead, Plaintiff’s timesheets only included hours worked attending to scheduled

  patients because, according to Plaintiff, he was told that he was “only paid for the time that he was

  at the facility treating patients.” Pl. SOMF ¶¶ 1-2, 4.

         To demonstrate the number of hours allegedly worked beyond those indicated on the

  timesheets, Plaintiff offers records from WebPT, the third-party software system Plaintiff was

  instructed by Defendants to use to chart patient files. Id. ¶ 36; see also generally Ex. B, Pl. SOMF.

  The software is programmed to log a user out for inactivity, upon which all of the information

  entered into patients’ notes is deleted. Pl. SOMF ¶¶ 36-38. Thus, Plaintiff avers that he “is entitled

  to compensation for all hours identified in the WebPT activity log between 7:00 p.m. and 8:00




                                              Page 2 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 3 of 13




  a.m. because those were the times that Plaintiff was not treating patients, and was instead drafting

  progress and daily notes.” Id. ¶ 39.

         Plaintiff filed his Complaint on October 21, 2019, alleging two claims for unpaid overtime

  wages under the Fair Labor Standards Act—one against Defendants AMT Massage, Inc. and AMT

  of Vero Beach, LLC (collectively, the “Corporate Defendants”) and another against Defendants

  Maria and Omiros Zambigadis (collectively, the “Individual Defendants”). Compl. [ECF No. 1].

  In their Motion, Defendants maintain that: 1) Plaintiff cannot demonstrate that he worked overtime

  without compensation because his own self-prepared timesheets do not include such overtime

  work; 2) even if he could demonstrate that he worked overtime without compensation, Defendants

  did not have knowledge of such work; and 3) Defendant AMT of Vero Beach is an improper

  defendant because no enterprise coverage exists under the FLSA. In his Response [ECF No. 75]

  (“Resp.”), Plaintiff counters that: 1) the audit logs from WebPT create an issue of fact as to whether

  Plaintiff worked overtime without compensation; 2) an issue of fact exists as to whether

  Defendants had actual or constructive knowledge of said work; 3) and Defendant AMT of Vero

  Beach is a proper defendant under the FLSA.

                                         LEGAL STANDARD

         Summary judgment is rendered if the pleadings, the discovery and disclosure materials on

  file, and any affidavits show there is no genuine issue as to any material fact and the movant is

  entitled to judgment as a matter of law. See FED. R. CIV. P. 56(a), (c). An issue of fact is “material”

  if it might affect the outcome of the case under governing law. See Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the evidence could lead a reasonable jury to find

  for the non-moving party. See id.; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

  U.S. 574, 587 (1986). At summary judgment, the moving party has the burden of proving the




                                              Page 3 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 4 of 13




  absence of a genuine issue of material fact, and all factual inferences are drawn in favor of the

  non-moving party. See Allen v. Tyson Foods Inc., 121 F.3d 642, 646 (11th Cir. 1997). The non-

  moving party’s presentation of a “mere existence of a scintilla of evidence” in support of its

  position is insufficient to overcome summary judgment. Anderson, 477 U.S. at 252.

         If there are any factual issues, summary judgment must be denied, and the case proceeds

  to trial. See Whelan v. Royal Caribbean Cruises Ltd., No. 1:12-CV-22481, 2013 WL 5583970, at

  *2 (S.D. Fla. Aug. 14, 2013) (citing Envtl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981)).

  Further, when the parties “agree on the basic facts, but disagree about the inferences that should

  be drawn from these facts[,]” summary judgment “may be inappropriate.” Id. (alteration added

  and citation omitted).

                                             ANALYSIS

         “Under the FLSA, an employer may not employ his employee for a workweek longer than

  forty hours unless his employee receives overtime compensation at a rate not less than one and a

  half times his regular rate.” Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1314 (11th

  Cir. 2007) (citing 15 U.S.C. § 207(a)(1)). “[I]f the employer knows or has reason to believe that

  the employee continues to work, the additional hours must be counted.” Id. (internal quotations

  omitted). It therefore follows that in order to recover, “a FLSA plaintiff must demonstrate that (1)

  he or she worked overtime without compensation and (2) the [employer] knew or should have

  known of the overtime work.” Id. at 1314–15.

         Because Plaintiff must establish both elements in order to eventually recover, he must show

  that a genuine dispute of material fact exists as to both in order to defeat summary judgment. The

  Court therefore reviews the two elements in turn followed by Defendants’ assertion that AMT of

  Vero Beach, LLC is an improper defendant.




                                             Page 4 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 5 of 13




         A. Uncompensated overtime hours

         Defendants argue that no reasonable jury could find that Plaintiff worked overtime without

  compensation because his own self-prepared timesheets do not include such overtime work and he

  fails to produce evidence to rebut these records. See Mot. at 4-6.

         “Where the employer has records of time, the employee must come forward with sufficient

  evidence to call such records into question.” Allen, 495 F.3d at 1315. Where the accuracy or

  adequacy of an employer’s records is called into question, the Court applies a “relaxed burden-

  shifting scheme.” Id. In such a situation, an employee has “carried out his burden if he proves

  that he has in fact performed work for which he was improperly compensated and if he produces

  sufficient evidence to show the amount and extent of that work as a matter of just and reasonable

  inference.” Id. at 1316. The burden then shifts to the employer, who must submit evidence of

  either the precise amount of work the employee performed or “evidence to negate the

  reasonableness of the inference to be drawn from the employee’s evidence.” Id.

         In his deposition testimony, Plaintiff detailed how he was required to chart patient records

  from home and was not paid for this time. Pl. Depo. Tr. [ECF No. 66-1] at 32:2-3; 60:1-3; 76:2-

  17. This alone weighs heavily towards calling the accuracy of the timesheets into question. See,

  e.g., Gohn v. EB, LLC, No. 2:18-cv-866, 2020 WL 5984013, at *5 (N.D. Ala. Oct. 8, 2020)

  (“[Plaintiff]’s testimony calls into question [defendant]’s records in as much as she unambiguously

  testified that she worked after she clocked out. If [plaintiff]’s testimony is to be believed, as it

  must be at summary judgment, [defendant] did not accurately pay her for the amount of time she

  worked.”). Plaintiff also testified that he was told by Defendants’ Office Manager that he would

  not be paid for this time, which is why he did not include it on his timesheets. Pl. Depo. Tr. at 78:




                                             Page 5 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 6 of 13




  11-14; 135:22-136:4. 1 Drawing all reasonable inferences in favor of Plaintiff as the non-movant,

  this further explains why Plaintiff would not have listed these hours on his timesheets, and once

  again calls their veracity into question. See Clark v. Northview Health Servs., LLC, No. 11–0664–

  WS–N, 2013 WL 790850, at *3 (S.D. Ala. Mar. 4, 2013) (“Since there is evidence that [the

  defendant’s owner] told the plaintiff her off-duty work would be considered unauthorized

  overtime, prompting her not to record those hours, the defendants cannot hide behind their records

  and thereby avoid liability.”). “A contrary conclusion would undermine the remedial goals of the

  FLSA, as it would permit an employer to obligate its employees to record their own time, have its

  managers unofficially pressure them not to record overtime, and then, when an employee sues for

  unpaid overtime, assert that his claim fails because his timesheets do not show any overtime.”

  Kuebel v. Black & Decker Inc., 643 F.3d 352, 363-64 (2d Cir. 2011).

          Once a plaintiff has demonstrated an issue of fact as to the accuracy of an employer's time

  records, he must then show the amount of unpaid work “as a matter of just and reasonable

  inference.” Allen, 495 F.3d at 1316 (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680,

  687 (1946)). Here, Plaintiff primarily relies on a third party’s login and logout report to support

  his allegation that he worked overtime hours for which he was not paid. Pl. SOMF. ¶¶ 36-38.


  1
    Defendants point out that the Office Manager, Linda Chauvin, passed away before the filing of this action,
  and therefore any testimony regarding alleged statements by Ms. Chauvin constitutes inadmissible hearsay.
  Reply to Pl. Am. Resp. in Opp. to Def. Mot. for Summary Judgment [ECF No. 77] (“Reply”) at 8 n.4. This
  testimony is the subject of Defendants’ pending Amended Motion in Limine [ECF No. 79]. Generally,
  inadmissible hearsay cannot be considered on a motion for summary judgment. Macuba v. Deboer, 193
  F.3d 1316, 1322 (11th Cir. 1999). However, as it pertains to the disputed accuracy of the timesheets,
  Plaintiff’s testimony that Ms. Chauvin told him that he would only be paid for time treating patients is not
  being offered for the truth of the matter asserted, but rather for the effect it had on Plaintiff as the listener.
  See United States v. Trujillo, 561 F. App’x 840, 842 (11th Cir. 2014) (“Generally, an out-of-court statement
  admitted to show its effect on the listener is not hearsay.”) (citation omitted); see also FED. R. EVID.
  801(c)(2) (“‘Hearsay’ means a statement that . . . a party offers in evidence to prove the truth of the matter
  asserted in the statement.”). This statement by Ms. Chauvin is not being offered to prove that Plaintiff was
  not paid for time spent not treating patients, but rather to show the statement prevented Plaintiff from
  entering such time on the timesheets in question. At this stage in the proceedings, the Court will consider
  such testimony solely for this limited purpose.


                                                   Page 6 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 7 of 13




  Specifically, Plaintiff argues that he “is entitled to compensation for all hours identified in the

  WebPT Activity Log between 7:00 p.m. and 8:00 a.m. because those were the times that Plaintiff

  was not treating patients and was instead drafting progress and daily notes.” Resp. at 7.

         This precise type of evidence was deemed sufficient in Schainberg v. Urological

  Consultants of S. Fla., P.A., No. 12-21721-CIV, 2013 WL 12086461, at *7 (S.D. Fla. Mar. 18,

  2013). There, the “[p]laintiff [] submitted an array of evidence regarding the log in/log out

  information from the computer software, which she claim[ed] substantiate[d] her testimony

  regarding her overtime work. Plaintiff further maintain[ed] [d]efendants' time records [were]

  incorrect, as [d]efendants would not permit [p]laintiff to submit the overtime she worked.” Id.

  This Court agrees that “[t]his is ‘sufficient evidence to show the amount and extent of that work

  as a matter of just and reasonable inference.’” Id. (quoting Anderson, 328 U.S. at 687).

         While Defendants take issue with Plaintiff’s estimation of his hours using the WebPt audit

  logs, see Mot. at 5, the Eleventh Circuit has made clear that “[a]lthough a FLSA plaintiff bears the

  burden of proving that he or she worked overtime without compensation, the remedial nature of

  this statute and the great public policy which it embodies . . . militate against making that burden

  an impossible hurdle for the employee.” Allen, 495 F.3d at 1315 (internal citation and quotation

  omitted). Thus, contrary to Defendants’ assertions, Plaintiff is not required at this stage to prove

  the exact amount of time he spent performing overtime work. The evidence from the WebPT audit

  logs is sufficient to delineate the amount of Plaintiff’s unpaid overtime by “just and reasonable

  inference.” Id. at 1316; cf. Straley v. Ferrellgas, Inc., No. 8:08-cv-2460-T-26MAP, 2009 WL

  10670500, at *2 (M.D. Fla. Sept. 16, 2009) (finding plaintiff’s evidence insufficient where plaintiff

  testified that she “could not begin to estimate the amount of time” that she worked off the clock

  and “could not identify anything that would help her make such an estimate, other than her




                                             Page 7 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 8 of 13




  personal speculation that computer records might reflect her log in and log out times.”) (emphases

  added). Accordingly, for the foregoing reasons, the Court finds that a genuine issue of material

  fact exists as to whether Plaintiff worked overtime without compensation.

          B. Defendants’ knowledge of unpaid overtime

          Upon demonstrating that a genuine issue of fact exists as to whether he worked unpaid

  overtime, Plaintiff must also establish that an issue of fact exists as to Defendants’ knowledge of

  such unpaid overtime to survive summary judgment. The Court must be satisfied that a reasonable

  jury could conclude from the evidence that Defendants knew or should have known that Plaintiff

  was working overtime for which he was not compensated. See Allen, 495 F.3d at 1314–20

  (discussing proof by either actual or constructive knowledge). Here, a genuine issue of fact exists

  as to Defendants’ both actual and constructive knowledge of Plaintiff’s overtime work.

          Plaintiff testified that he spoke to his supervisor, Doyle Sewell, about not being paid for

  time spent charting patient records outside of Defendants’ facility. Pl. Depo. Tr. at 77:7-78:3.

  This actual knowledge of Plaintiff’s unpaid overtime is attributable to Defendants because

  “[k]nowledge by supervisors . . . is typically imputed to the employer.” Sidell v. MedMark Servs.

  Inc., No. 2:16-cv-176-RWS, 2017 WL 6994574, at *5 (N.D. Ga. Aug. 3, 2017) (citing Brennan v.

  Gen. Motors Acceptance Corp., 482 F.2d 825, 827–28 (5th Cir. 1973)). 2

          The record also raises an issue of fact as to whether Defendants had constructive

  knowledge of Plaintiff’s unpaid overtime, which, unlike actual knowledge, “is measured in

  accordance with [an employer’s] duty to inquire into the conditions prevailing in his business.”



  2
    Defendants insist that imputing Sewell’s knowledge to them is inappropriate because “Sewell maintained
  the same position as Plaintiff.” Reply at 9. However, Plaintiff testified that Sewell was promoted above
  him and was his supervisor at the time he spoke with him about not being paid for the time spent charting
  records outside the facility, Pl. Depo. Tr. at 117:13-23, and Defendants point to no evidence in the record
  to suggest this is untrue.


                                                Page 8 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 9 of 13




  Reich v. Dept’ of Conservation & Nat. Res., 28 F.3d 1076, 1082 (11th Cir. 1994) (citation omitted).

  “In reviewing the extent of an employer’s awareness, a court need only inquire whether the

  circumstances were such that the employer either had knowledge of overtime hours worked or else

  had the opportunity through reasonable diligence to acquire knowledge.” Id. (emphasis in original)

  (internal citations and quotations omitted). Notably, “when an employer turns a blind eye to

  overtime needed to accomplish all job tasks, knowledge can be inferred.” Sidell, 2017 WL

  6994574, at *6.

         The evidence here indicates that Defendant Homer Zambigadis, an owner of the Corporate

  Defendants, knew that Plaintiff spent time charting patient records outside the facility and at times

  even instructed him to do so. Pl. Depo. Tr. at 76:13-24; 112:15-113:8. A jury could reasonably

  conclude that Plaintiff did so, and Zambigadis knew as much, because it was impossible for

  Plaintiff to complete the charting of patient records—an essential responsibility of his position—

  within the time frame that he was at Defendants’ facility, which was the only time for which he

  was compensated. During every hour Plaintiff was scheduled to work, he was scheduled to treat

  at least one patient without breaks, and there was a “common practice” of him treating two, and

  sometimes even three, patients simultaneously during the same hour. Id. at 105: 11-24; 125: 5-22;

  126: 7-15. Because patients required “hands on” treatment from Plaintiff, it was not possible for

  Plaintiff to complete all necessary charting for each patient while at the facility, id. at 126:24-

  127:20, especially considering that Plaintiff was allegedly “discouraged” from charting records

  while treating patients and was “reprimanded [] on several occasions” for doing so, id. at 78:20-

  23.

         Indeed, Plaintiff testified that if he was seen charting records at the facility instead of being

  with a patient one-on-one, he would get “chew[ed] out” with “foul language” by his supervisors,




                                              Page 9 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 10 of 13




   including the Individual Defendants. Id. at 79:11-18; 141:6-9. Thus, Plaintiff completed these

   recordkeeping tasks away from the facility after regular working hours, and the audit logs show

   that Plaintiff’s own supervisor apparently did the same. See Ex. B, Resp. [ECF No. 76-2] at 26;

   137-38; 169-70; 176-77; 258-59.

          Based upon this evidence, a reasonable jury could conclude that with a minimal degree of

   diligence, Defendants could have reviewed Plaintiff’s timesheets—which showed only the time

   spent treating patients—and realized they did not encompass the time Plaintiff was required to

   spend charting patient records away from the facility. See Sidell, 2017 WL 6994574, at *6; see

   also Quintero v. Lopez, No. 15-21162-CIV, 2016 WL 7508264, at *5 (S.D. Fla. June 6, 2016)

   (“Plaintiff told Defendants that she did not have enough time in her workday to complete all of her

   duties, but Defendants do not allege that Plaintiff ever failed to complete her duties. A reasonable

   inference is that Plaintiff was required to work [overtime] to complete her duties.”); Fletcher v.

   Universal Tech. Inst., Inc., No. 6:05CV585ORL31DAB, 2006 WL 2297041, at *6 (M.D. Fla. June

   15, 2006) (finding that with a reasonable degree of diligence, the defendants could have discovered

   that their employees needed to work overtime “in order to accomplish all of the tasks associated

   with their jobs.”). This is especially so in light of the duty of employers and management to

   exercise control of the workplace and prevent undesired work from being performed. 29 C.F.R. §

   783.13 (“[I]t is the duty of the management to exercise its control and see that the work is not

   performed if it does not want it to be performed. It cannot sit back and accept the benefits without

   compensating for them.”); see also Reich, 28 F.3d at 1082 (discussing employer duty to inquire

   into conditions of work).

          Defendants again point to the timesheets submitted by Plaintiff, arguing that because he

   did not include the alleged overtime work on the timesheets he prepared, they cannot be charged




                                             Page 10 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 11 of 13




   with knowledge of such work. Mot. at 7-8. Defendants rely on commonly-cited authority holding

   that an employer does not have knowledge of uncompensated overtime when an employee submits

   timesheets showing the claimed overtime did not occur. See, e.g., Gilbert v. City of Miami

   Gardens, 625 F. App’x 370, 373 (11th Cir. 2015) (quoting Gaylord v. Miami–Dade Cty., 78 F.

   Supp. 2d 1320, 1325 (S.D. Fla. 1999)). “In each of these cases, however, the plaintiffs were

   responsible for reporting their work hours and the employers had no knowledge of the plaintiffs’

   off-the-clock hours and no reason to know that the information reported by the employee was

   inaccurate.” Dudley v. All Seasons Landscaping, Inc., No. 8:10–cv–1660–T–33AEP, 2011 WL

   5358699, at *2 (M.D. Fla. Nov. 2, 2011). For the reasons explained above, that is not the case

   here. See Clark, 2013 WL 790850, at *4 (“The defendants insist that an employer does not have

   knowledge of uncompensated overtime when an employee submits time sheets showing such

   overtime did not occur, but this is not an exceptionless rule, and it cannot be applied when, as here,

   the employer had actual knowledge of the overtime hours from its own involvement in their

   incurrence. Gaylord has been repeatedly distinguished on this basis.”) (internal quotation omitted)

   (collecting cases); Reyna v. Conagra Foods, Inc., No. 3:04–cv–39, 2006 WL 3667231, at *5 (M.D.

   Ga. Dec. 11, 2006) (rejecting defendants’ argument that defendants cannot be charged with

   knowledge of plaintiffs’ uncompensated overtime because plaintiffs signed and approved their

   time card summaries reflecting fewer hours than those actually worked when defendants had actual

   knowledge that plaintiffs were working overtime).

          Because Plaintiff has submitted evidence that Defendants had knowledge of hours worked

   in excess of those reported on his timesheets, the Court finds that there is a genuine issue of

   material fact as to whether the amount Plaintiff received in compensation from Defendants is the




                                              Page 11 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 12 of 13




   totality of the amount to which Plaintiff is entitled. Accordingly, the Court is precluded from

   granting summary judgment on this issue in favor of Defendants.

          C. Whether Defendant AMT of Vero Beach is a proper defendant

          Defendants fail to cite any evidence supporting their allegation that Defendant AMT of

   Vero Beach, LLC is an improper defendant. In support of their argument that no enterprise

   coverage exists under the FLSA, Defendants offer only the unsupported allegation that “AMT

   Vero Beach does not employ anyone or conduct any business.” Mot. at 10-11.

          There is no burden on the Court to identify unreferenced evidence supporting a party’s

   position. FED. R. CIV. P. 56(c)(3) (“The court need consider only the cited materials . . .”); see

   also Chavez v. Sec’y Fla. Dep’t of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (explaining that

   judges “are not like pigs, hunting for truffles buried in briefs . . . ”) (quoting United States v.

   Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)); Atlanta Gas Light Co. v. UGI Utilities, Inc., 463 F.3d

   1201, 1208 n.11 (11th Cir. 2006) (explaining that courts do not have “an obligation to parse a

   summary judgment record to search out facts or evidence not brought to the court’s attention.”).

   Thus, the Court concludes that Defendants have not met their burden of demonstrating that there

   is no genuine issue of material fact as to whether Defendant AMT of Vero Beach, LLC is an

   improper defendant.

                                           CONCLUSION

          For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendants’ Motion

   for Summary Judgment [ECF No. 65] is DENIED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of January, 2021.



                                                        _________________________________
                                                        RODOLFO A. RUIZ II



                                             Page 12 of 13
Case 0:19-cv-62609-RAR Document 98 Entered on FLSD Docket 01/06/2021 Page 13 of 13




                                             UNITED STATES DISTRICT JUDGE




                                   Page 13 of 13
